Case 2:18-cv-11517-ES-CLW Document 23 Filed 12/04/18 Page 1 of 3 PageID: 723



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 ANDREW MACKMIN, et al.,
                                                          Civil Action No. 2:18-cv-11517

 Petitioner,                                       (Related Case Nos. 1:11-cv-01803; 1:11-cv-
                            v.                    01831; 1:11-01882 pending in the U.S. District
                                                       Court for the District of Columbia)
 NYCE PAYMENTS NETWORK, LLC,
                                                                      ORDER

 Respondent.




       This matter comes before the Court on the motion (ECF No. 1) by Plaintiffs to compel

compliance of third-party NYCE Payments Network, LLC (“NYCE”) with subpoenaed production

of documents. The subpoenas were issued from the U.S. District Court for the District of Columbia

and relate to ongoing litigation there.

       The Court’s analysis in deciding disputes regarding out-of-district subpoenas is governed

by Rule 45 of the Federal Rules of Civil Procedure. Generally speaking, a motion to squash a

subpoena must be filed in “the district in which compliance is required.” FED. R. CIV. P.

45(d)(3)(A). Here, compliance is required in the District of New Jersey. However, effective

December 1, 2013, a significant change was made to Rule 45 through the addition of a new

subsection, which allows for courts to transfer a motion under Rule 45 to the issuing court if the

party subject to the subpoena consents or if the court finds exceptional circumstances. FED. R. CIV.

P. 45(f). Here, NYCE does not consent to transfer; therefore, the Court may only sua sponte

transfer the motion to compel to the issuing court if exceptional circumstances exist. See Orix USA

Corporation v. Armentrout, 2016 WL 3926507, at *2 (N.D. Tex. July 21, 2016) (“Rule 45(f) does

not require that a motion to transfer be filed, and the Court may sua sponte order transfer where
Case 2:18-cv-11517-ES-CLW Document 23 Filed 12/04/18 Page 2 of 3 PageID: 724



appropriate.”) (citing Parker v. Compound Bows, Inc. v. Hunter’s Mfg. Co. Inc., 2015 WL 7308655

(N.D. Ohio Nov. 19 2015)).

       The term “exceptional circumstances” is not defined in Rule 45(f), but the Advisory

Committee’s Note provides some guidance on the application of the rule. The Note indicates that

the court’s primary concern when considering a Rule 45(f) transfer should be to avoid burdening

the local nonparties who are subject to the subpoenas and cautions courts to not assume that the

issuing court is in a superior position to resolve the subpoena-related motion. FED. R. CIV. P. 45,

Advisory Committee Notes to 2013 Amendments, Subdivision (f). However, the Note states

further that transferring the motion to the issuing court “may be warranted in order to avoid

disrupting the issuing court’s management of the underlying litigation, as when that court has

already ruled on issues presented by the motion or the same issues are likely to arise in discovery

in many districts.” Id. The Committee counsels that transfer is appropriate when the interests in

having the issuing court decide the discovery dispute “outweigh the interests of the party served

with the subpoena in obtaining local resolution of the motion.” Id.

       Courts have considered several factors when deciding whether transfer is appropriate,

including the complexity, procedural posture, and duration of pendency. Duck v. United States

Securities and Exchange Commission, 317 F.R.D. 321, 323-24 (D.D.C. 2016); see also Victim

Services, Inc. v. Consumer Financial Protection Bureau, 298 F.Supp.3d 26 (D.D.C. 2018) (finding

that the resolution of the subpoena-related motion could substantially interfere with the issuing

court’s management of the underlying class action and that that potential interference outweighs

any potential burden on the on the non-party.).

       Here, the subpoenas at issue stem from multiple complex antitrust class actions that have

been pending for more than seven years in the District of Columbia. While mere familiarity of the
Case 2:18-cv-11517-ES-CLW Document 23 Filed 12/04/18 Page 3 of 3 PageID: 725



case does not in itself constitute exceptional circumstances, the scale, duration, and complexity of

the underlying cases favor transferring so as to not disrupt the District Court’s management of the

underlying action. Additionally, similar to Victim Services, the possible relevancy of NYCE’s data

to class certification further suggests to this Court that the issuing court is the most appropriate

arbiter of this dispute.

        The Court understands that the distance between New Jersey and Washington D.C. might

impose a slight burden on NYCE, but because of NYCE’s size and access to resources, as well as

the fact that parties have already briefed the subpoena-related motion, the Court does not find that

the burden on NYCE outweighs the countervailing factors that favor transfer.

        For the reasons stated above, Plaintiffs’ Motion to Compel is transferred to the United

States District Court for the District of Columbia.

ACCORDINGLY, IT IS on this 4th of December, 2018,

ORDERED that Plaintiff’s Motion to Compel (ECF No. 1) is hereby transferred to the United

States District Court for the District of Columbia.

ORDERED that this cause of action is closed.



                                                                                s/Cathy L. Waldor
                                                                           CATHY L. WALDOR
                                                                   United States Magistrate Judge
